904 F.2d 701Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Freddie ROBINSON, Plaintiff-Appellant,v.Wayne D. PECINICH;  D.M. Nelson;  Debbie A. Badeaux,Defendants-Appellees.
No. 90-7288.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 29, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Eugene A. Gordon, Senior District Judge.  (C/A No. 90-31-G).
Freddie Robinson, appellant pro se.
S.C. Kitchen, Assistant County Attorney, Graham, N.C.;    Ronald L. Hall, Robert M. Ward, Burlington, N.C.;    P. Collins Barwick, III, Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Freddie Robinson appeals from the district court's order which denied removal of his state civil action to district court and dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d).*   Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Pecinich, CA-90-31-G (M.D.N.C. Feb. 16, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Robinson sought removal under 28 U.S.C. Secs. 1441 and 1443.  Under 28 U.S.C. Sec. 1447(d), only orders remanding a case to state court where removal was pursuant to Sec. 1443 are appealable